Citation Nr: 1703039	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-19 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for thoracolumbar spine arthritis from May 24, 2006 to September 26, 2010 (excluding the period of a temporary total rating).

2. Entitlement to a rating in excess of 40 percent for thoracolumbar spine arthritis from September 26, 2010. 
	
3. Entitlement to an initial disability rating in excess of 20 percent for right shoulder arthritis. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to July 30, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, granted service connection for arthritis of the thoracolumbar spine, assigning a 20 percent disability rating, and arthritis of the right shoulder, assigning a 10 percent disability rating, both effective May 24, 2006.  

In an April 2009 rating decision, the RO assigned a temporary total rating for arthritis of the thoracolumbar spine per 38 C.F.R. § 4.30 (2016), effective March 13, 2007, based on surgical treatment requiring convalescence.  A 20 percent rating was assigned effective May 1, 2007.

In September 2010, the Board remanded the Veteran's right shoulder and thoracolumbar spine disability claims on appeal for further evidentiary development.  

Thereafter, in a September 2011 rating decision, the Appeals Management Center (AMC) assigned a 40 percent disability rating to arthritis of the thoracolumbar spine, and a 20 percent disability rating to impingement syndrome right shoulder (previously characterized as arthritis of right shoulder), both effective September 26, 2010.

In April 2014, the Board again remanded the Veteran's right shoulder and thoracolumbar spine disability claims on appeal for further evidentiary development.  

In April 2016, the RO granted entitlement to a TDIU effective July 30, 2008.  Entitlement to a TDIU for the period prior to July 30, 2008 remains in appellate status.  

The issue of entitlement to an increased disability rating in excess of 20 percent for right shoulder arthritis and entitlement to a TDIU for the period prior to July 30, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  From the May 24, 2006 to September 26, 2010 (excluding the period of a temporary total rating), the Veteran's thoracolumbar spine arthritis was not manifested by objective findings of forward flexion to 30 degrees or less, evidence of any separately ratable neurological manifestations for which service connection has not already been granted, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IVDS) requiring prescribed bed rest.

2.  From September 26, 2010, the Veteran's thoracolumbar spine arthritis has been manifested by subjective complaints of pain, objective findings of forward flexion to no less than 10 degrees with objective evidence of pain on motion; without evidence of any separately ratable neurological manifestation(s) other than radiculopathy, ankylosis, or incapacitating episodes of IVDS requiring prescribed bed rest.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for service-connected thoracolumbar spine arthritis from May 24, 2006 to September 26, 2010 (excluding the period of a temporary total rating) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating IVDS on the Basis of Incapacitating Episodes (2016).

2.  The criteria for a rating in excess of 40 percent for service-connected thoracolumbar spine arthritis from September 26, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating IVDS on the Basis of Incapacitating Episodes (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran was sent a letter in June 2006 that provided information as to what evidence was required to substantiate the initial claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date. The appeal of the ratings assigned to the thoracolumbar spine arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records and September 2007, December 2009, September 2010, June 2014, and October 2015 VA examination reports.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

Pursuant to the Board's April 2014 remand, the AOJ obtained and associated with the claims file outstanding VA treatment records from the Columbia VA Medical Center (VAMC) dated from February 2011 to April 2016 and Social Security Administration (SSA) records.  The AOJ then scheduled the Veteran for a VA back examination to determine the severity of his thoracolumbar spine.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she herself obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 
25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes: his contentions, treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

June 2006 private treatment records indicate that the Veteran had pain in her lower back.  She reported tingling and numbness of the back with pain radiating to her feet.  The Veteran had a Magnetic Resonance Imaging (MRI) examination performed the same month, which revealed a loss of disc space signal at L3-4, L4-5, and L5-S1.  In August 2006, the Veteran reported having pain radiating from her low back into her hips and parts of her legs.  She stated that the problem was exacerbated by sitting and standing, which caused the Veteran to be in constant pain.  The Veteran further reported that she is unable to walk for distances (exact distance not specified) and that the pain was worsening.  The Veteran was diagnosed with disc herniations at L4-5 and L5-S1, and degenerative disc disease (DDD) with spondylitic changes. 

October 2007 VA examination report reveals spasm of the lumbar region.  The Veteran reported low back pain with constant radiating pain and numbness into her left leg.  The examiner noted that the Veteran had a slow deliberate walk that required frequent rest breaks.  The Veteran also had extreme tenderness to palpation of the left lumbosacral junction.  Motor strength was 5/5 bilaterally and sensory examination was normal.  There was no mention of ankylosis in the examination.  Range of motion testing revealed flexion limited to 55 degrees with pain present, extension limited to 5 degrees without pain, bilateral lateral flexion of 20 degrees without pain, right lateral rotation of 30 degrees, and left lateral rotation of 15 degrees.  The range of motion measured was not additionally limited following repetitive testing.  The Veteran reported to the examiner that she did not experience flare-ups because she had back surgery earlier in that year.  There is no mention of any additional associated objective neurological abnormalities, including bowel or bladder impairment.

June 2010 Social Security Administration (SSA) records document that the Veteran complained of severe back pain palpating throughout the left thigh and causing numbness to the left lower leg.  The Veteran stated that her back hurt severely with any movement, and that the more she moved the more pain it caused.  The Veteran further stated that when she started walking, her leg went numb and that she had to sit and rest to regain sensation.  The Veteran reported shortness of breath and stated that between her back and the shortness of breath, she was unable to perform many of the common household tasks.  Prior to testing range of motion, the clinician noted that the Veteran got into the supine position by first laying on her side and then rolling on her back, and that the Veteran did the reverse when getting back up.  Range of motion revealed flexion at 90 degrees while sitting and 40 degrees while standing.  The clinician noted that range of motion for bilateral lateral flexion and bilateral lateral rotation while standing was very minimal resulting in great degree of pain.  The Veteran did not have any gait disturbance.  The clinician noted that the Veteran was very short of breath throughout the range of motion exercises.  There is no mention of any additional associated objective neurological abnormalities, including bowel or bladder impairment.

A September 2010 VA examination report reflects sharp, chronic, and constant pain that radiated down both legs with an ache that affected her ability to walk.  The Veteran reported that she was able to walk a hundred yards before she had to stop and rest and that she has to flex her back for an extended walk to prevent pain from radiating to her legs.  The Veteran also stated that she had not had any incapacitating episodes.  Range of motion testing revealed flexion limited to 20 degrees, extension limited to 0 degrees, lateral flexion limited to 5 degrees to the right and 15 degrees to the left, and bilateral lateral rotation limited to 5 degrees.  The Veteran's motions remained unchanged after repetition testing.  The examiner observed that the Veteran was very stiff and exquisitely tender to palpation over her left paraspinal musculature.  The Veteran had normal motor and deep tendon reflexes and a normal gait.  The Veteran had decreased sensation on her left L4-L5 dermatomes.  There was no mention of ankylosis within the examination.  

A June 2014 VA examination documents that the Veteran had functional limitation secondary to pain, weakness, and significant loss in range of motion.  The examiner noted that the repetitive use of the back in daily activities might result in further loss in range of motion with increased pain.  The Veteran was apprehensive in performing range of motion exercises due to her concern for pain, however, the Veteran performed all the range of motion exercises with repetitive use.  The examiner did report the exact degrees in the range of motion test in order to avoid speculation.  The examiner noted that there was no ankylosis of the spine.  The Veteran exhibited moderate pain, paresthesia, and numbness in her lower left extremity.  The Veteran was unable to perform straight leg raising testing with either right or left leg.  The Veteran had localized tenderness and pain to palpation for soft tissue of the thoracolumbar spine. Motor strength was 4/5 bilaterally, and sensory examination was normal. There is no mention of any additional associated objective neurological abnormalities, including bowel or bladder impairment.

An October 2015 VA examination indicates localized tenderness and guarding that caused abnormal gait, bilateral radiculopathy of the lower extremities, but no other neurological abnormalities.  The Veteran described experiencing flare-ups with increased pain after prolonged walking.  Range of motion testing revealed flexion limited to 10 degrees, extension limited to 10 degree, right lateral flexion limited to 10 degrees, left lateral flexion limited to 20 degrees, right lateral rotation limited to 30 degrees, and left lateral rotation limited to 25 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examination was not conducted during a period of flare-up but there was pain throughout the entire range of motion exercises.  The examiner found there was no ankylosis, but noted the presence of IVDS with no incapacitating episodes.  The examiner noted there was functional loss due to pain, fatigue, weakness, lack of endurance, and incoordination. 

During the examination, the lower extremities were also assessed.  The results indicated that strength testing was 5/5 with no muscle atrophy.  Reflex examination of the bilateral lower extremities was normal.  Sensory examination of the right lower extremity was normal for all systems.  Sensory examination of the left lower extremity was absent for the foot/toe and decreased for all other systems.  The examiner noted that the Veteran had moderate radiculopathy of the left lower extremity.  There were no other neurological abnormalities, to include bowel and bladder problems. 

Considering the pertinent evidence of record in light of the above-cited rating criteria and principles, the Board finds that an initial rating in excess of 20 percent from May 24, 2006 to September 26, 2010 (excluding the period of temporary total rating) is not warranted.  The evidence also supports that an increased rating in excess of 40 percent from September 26, 2010 is not warranted. 

Prior to September 26, 2010, the evidence shows that the Veteran did not have forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  To the contrary, the October 2007 examiner found that the Veteran had flexion no worse than 55 degrees.  Further, since the Veteran could perform range of motion exercises, there was no ankylosis.  Thus, the Board finds that a rating in excess of 20 percent between May 24, 2006 and September 26, 2010, excluding the period of a temporary total rating, is not warranted. 

In reaching the above conclusions, the Board has considered any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the criteria under the General Rating Formula for the Spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7.  The October 2007 examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The Veteran reported to the examiner that she did not experience flare-ups.

From September 26, 2010, while the evidence reveals subjective complaints of pain, the evidence documents forward flexion of 10 degrees and there is no evidence to suggest any ankylosis of the Veteran's thoracolumbar spine.  Specifically, the October 2015 VA examiner found that the Veteran does not have any ankylosis of the spine to include unfavorable ankylosis.  Thus, the Board finds that the objective medical evidence of record does not support the assignment of a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability from September 26, 2010.

In reaching the above conclusions, the Board has considered any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the criteria under the General Rating Formula for the Spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7.  The October 2015 examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examiner found that although pain limits the Veteran's functional ability with flare-ups, the examiner was unable to describe the functional loss in terms of range of motion, as the exam was not performed during a flare-up.  Nevertheless, the Board notes that the Veteran is capable of performing range of motion exercises even with pain, and therefore, she does not have unfavorable ankyloses, which is the requirement for the next higher rating.  

The Board also finds that the Veteran is not entitled to a rating in excess of 40 percent on the basis of incapacitating episodes due to IVDS.  The Veteran's treatment records indicate that the Veteran has IVDS.  In the present case, the October 2015 and June 2014 VA examiners found that the Veteran did not have any incapacitating episodes in the past 12 months respectively.  The September 2010 and October 2007 VA examiners did not discuss IVDS or any incapacitating episodes.  As such, the IVDS Formula cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

Regarding associated neurological impairment, service connection has been established right and left lower neurological impairment, separately rated 10 percent disabling, effective May 24, 2006.  Additionally, the remainder of the record is negative for any additional associated objective neurological abnormalities, including bowel or bladder impairment.  As such, the Board finds that no additional separate ratings are warranted based on neurological impairments.  

Extraschedular consideration

Additionally, the Board finds that at no point during this appeal has the Veteran's arthritis of the thoracolumbar spine been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's arthritis of the thoracolumbar spine.  The rating schedule fully contemplates the symptoms associated with the disability, to include limited range of motion, functional loss, and pain, and there are no additional symptoms or manifestations of her disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected thoracolumbar spine arthritis.  As such, the Board finds that the rating schedule is adequate to evaluate the disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's arthritis of the thoracolumbar spine is appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all for the foregoing reasons, the Board finds a rating for arthritis of the thoracolumbar spine in excess of 20 percent between May 24, 2006, and September 26, 2010 (excluding the period the Veteran was granted a temporary total rating based on surgical treatment); and a rating in excess of 40 percent after September 26, 2010, is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 40 percent rating for thoracolumbar spine arthritis, from May 24, 2006 to September 26, 2010 (excluding the period of a temporary total rating), is denied. 

A rating in excess of 20 percent for the Veteran's thoracolumbar spine arthritis, from September 26, 2010, is denied. 


REMAND

Right shoulder

The Board's review of the claims file reveals that further AOJ action on the right shoulder arthritis claim remaining on appeal is warranted.

In the April 2014 remand, the Board instructed the VA examiner to report the Veteran's range of right shoulder motion in degrees, and state the point at which pain is demonstrated.  The remand further instructed the examiner to determine whether the right shoulder disability is manifested by pain on use and to ensure that the determination is expressed in terms of degree of additional range of motion loss due to pain. 

The Veteran was afforded a VA examination in October 2015 for her right shoulder.  Upon examination, the examiner indicated that the Veteran had abnormal range of motion.  The range of motion for the right shoulder demonstrated forward flexion to 170 degrees and abduction to 120 degrees, including pain; and right shoulder external rotation ending at 60 degrees and right shoulder internal rotation ending at 90 degrees, including pain.  The examiner noted pain during range of motion exercises that caused functional loss.  The examiner indicated on several occasions that pain significantly limited the Veteran's functional ability.  Although the examiner noted pain during range of motion exercises, the examiner failed to note at which degree the Veteran experienced pain for each range of motion exercise.  The examiner also failed to note the severity of the pain during each range of motion exercise.  Such information is needed to properly evaluate the Veteran's right shoulder disability.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, No. 13-3238, 2016 WL 3591858, *8-9 (Vet. App. July 5, 2016).

It is unclear based on the October 2015 VA examination as to the degree at which the pain begins and the severity of the pain during range of motion exercises, as ordered in the Board's remand.  Therefore, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  See Stegall, 11 Vet. App. at 268; see also Barr, 21 Vet. App. at 303.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

TDIU for the period prior to July 30, 2008

As detailed hereinabove, a TDIU was granted for the period from July 30, 2008.  In October 2009, the Veteran reported that while her disability affected her full-time employment in March 2007, she worked full-time through July 29, 2008.  10/06/2009 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  Despite the fact that the Veteran was employed prior to July 30, 2008, she is claiming entitlement to a TDIU for this period.  12/08/2016 Appellate Brief.  The Veteran should be requested to complete another VA 21-8940 for the period from May 24, 2006 to July 29, 2008.  Also, VA 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, should be completed with regard to Roseburg Forest Products in Roseburg, Oregon.  

At present, the Veteran's service-connected disabilities do not meet the minimum scheduler criteria for a TDIU for the period from May 24, 2006 to December 10, 2007, and the minimum scheduler criteria for a TDIU are met for the period from December 11, 2007 to July 29, 2008.  Specifically, prior to December 11, 2007, her combined rating is 40 percent and from December 11, 2007 to July 29, 2008 her combined rating is 70 percent.  38 C.F.R. § 4.16(a)(b).

A vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities on her ability to maintain gainful employment for the period from May 24, 2006 to July 29, 2008.  If the AOJ determines that the Veteran is unemployable, then submit it to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) with respect to any periods on appeal for which the percentage thresholds of 38 C.F.R. § 4.16(a) have not been met.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA 21-8940 for the period from May 24, 2006 to July 29, 2008.

2.  Request that the Veteran's former employer, Roseburg Forest Products, complete a VA 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

3.  Associate with the virtual folder updated VA treatment records for the period from April 7, 2016.

4.  Arrange for the Veteran to undergo VA examinations of her right shoulder by an appropriate medical professional.

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to the service-connected right shoulder disability, the examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins in degrees.  Additionally, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should specifically indicate whether the Veteran is able to raise her right arm above shoulder level and midway between side and shoulder level

The examiner should characterize the pain as mild, moderate, or severe, at different stages of the range of motion exercises.

5.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on her ability to function in an occupational setting for the period from May 24, 2006 to July 29, 2008.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

6.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether her service-connected disabilities preclude the Veteran from participating in gainful employment for the period prior to December 11, 2007.

7.  After completing the above, and any other development deemed necessary, readjudicate the appeal as to the issues of an increased disability rating for right shoulder arthritis, currently rated 20 percent disabling, and entitlement to a TDIU for the period prior to July 30, 2008.  If any of the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal of this issue to the Board.

Furthermore, based on the examination results and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since the effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date. 

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication), and legal authority (to include, for each disability, whether staged rating, pursuant to Fenderson (cited above), is warranted).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


